Citation Nr: 1217086	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to September 1, 2004, (exclusive of the periods from August 30, 2000 to September 30, 2000, February 1, 2001 to February 28, 2001, and July 19, 2004 until August 31, 2004, during which time temporary total evaluations were assigned pursuant to 38 C.F.R. § 4.29), and an evaluation in excess of 70 percent for the period beginning September 1, 2004.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 1, 2004.    


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, a June 2005 rating decision of the Detroit, Michigan VA Regional Office (RO), and a November 2005 rating decision by the Augusta, Maine RO.  Jurisdiction of the appeal is presently with the Detroit RO.

These matters were previously before the Board in August 2009, February 2010, and February 2011.  The issues presented to the Board were then characterized as (1) entitlement to an effective date prior to September 1, 2004, for a 70 percent rating for PTSD; and (2) entitlement to an effective date prior to September 1, 2004 for entitlement to a TDIU.  The Board remanded the matter in August 2009 and February 2010 for further procedural development and to schedule the Veteran for a hearing before the Board.  In October 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  

The Board issued a decision in February 2011 that (1) denied entitlement to an effective date earlier than September 1, 2004 for the grant of a 70 percent rating for PTSD; and (2) denied entitlement to an effective date earlier than September 1, 2004 for the grant of a TDIU.
The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in August 2011 approving a joint motion of the Veteran and the VA Office of General Counsel to vacate the February 2011 Board decision and remand the case back to the Board for further development and adjudication.  

The appeal has now been returned to the Board for action consistent with the instructions contained in the joint motion. 

In February 2012, the Veteran's attorney submitted additional evidence with a waiver of RO initial consideration of such evidence.

In light of the receipt of new and material evidence within one year of the March 2004 rating decision that granted service connection for PTSD and assigned a 30 percent rating, effective July 10, 1997, as discussed in more detail herein below, the Board has recharacterized the issues on appeal as (1) a request for a higher initial rating following the grant of service connection for PTSD, consistent with the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), regarding initial rating claims, and (2) entitlement to a TDIU rating raised as a component of the initial rating claim on appeal, consistent with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), prior to September 1, 2004.  

The issues of entitlement to service connection for depression, to include as secondary to PTSD, and entitlement to service connection for polysubstance dependence, to include as secondary to PTSD, were raised by the Veteran's attorney in February 2012, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran when further action on his part is required.


REMAND

The Board in February 2011 denied the Veteran's claims for earlier effective dates for the award of a 70 percent rating for PTSD and for the award of a TDIU.  

Upon appeal to the Court, the parties to the joint motion agreed that the Board's February 2011 decision should be vacated for consideration of whether an earlier effective date might be warranted based on application of 38 C.F.R. § 3.156(b), to particularly include whether new and material evidence was received within one year of a March 2004 rating decision, which granted service connection for PTSD and assigned an initial compensable rating of 30 percent effective July 10, 1997.  

The record shows the Veteran submitted statements in April 2004 and September 2004 requesting temporary total evaluations for PTSD based on periods of hospitalization.  Then, he submitted a statement in January 2005 in which he wrote that "I am requesting that I have my service connected disability of [PTSD] reevaluated.  My condition has gotten worse in that I have more severe nightmares, distrust, broken relationships, anger and cold sweats.  I am being treated [at VA].  Please obtain my medical records from there."  The RO obtained additional VA treatment records, which show treatment for PTSD during the one-year period following the March 2004 rating decision.  

This evidence is new and material to the question of whether a higher rating is assignable for PTSD (and assignment of a TDIU prior to September 1, 2004), and was received within one year of the March 2004 rating decision, which satisfies the criteria of 38 C.F.R. § 3.156(b).  Consequently, the March 2004 rating decision did not become final and, as a result of the earlier effective date claims, is in appellate status before the Board.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (evidence either generated by VA, such as VA treatment records, even if not actually of record, is constructively before the Board when the Board makes its decision if the evidence predates the Board's opinion).    

Because the March 2004 rating decision did not become final, the issues presently on appeal before the Board concern whether a higher initial rating is assignable for PTSD and whether the Veteran is entitled to TDIU prior to September 1, 2004.  At present, the record before the Board is inadequate to decide these claims for two reasons.  

First, the claims file indicates that there is pertinent, outstanding evidence necessary to decide the claims, including Social Security Administration (SSA) and VA records.  

Regarding the SSA records, the claims file shows that the Veteran applied for SSA disability benefits and that the RO attempted to obtain the records.  In April 2001, the SSA responded indicating that the Veteran was entitled to SSI benefits only, and to please contact the SSA District Office for his medical information on file.  (They then provided the specific contact information).  The claims file then includes records, such as a March 2000 Psychiatric Review Technique, which indicate that some of the Veteran's SSA records were obtained.  (An August 2001 supplemental statement of the case (SSOC) identifies these records as "copies of records concerning the [Veteran] that are in the possession of the [SSA]," and that they were received in May 2001.)  

However, the claims file does not contain any decisions(s) showing the outcome of the Veteran's SSA claim.  Importantly, in this regard, a later VA treatment note from June 2001 documents that the Veteran "reported difficulty getting his financial support taken care of due to delays with the Social Security office."  This note indicates that the Veteran's SSA claim was ongoing as of May 2001 when VA received SSA records, which suggests that his complete SSA records remain outstanding.  Because these records are potentially pertinent to the remanded claims, all necessary follow-up attempts should be made to obtain them.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Similarly, the claims file shows that the Veteran had treatment with VA, including hospitalizations, beginning as early as February 1997.  Although the claims file includes discharge summaries from these admissions, the clinical records associated with the hospitalizations have not been obtained.  Rather, the first clinical records associated with the claims file begin from December 1997.  The claims file then includes ongoing VA treatment records until January 2005.  Accordingly, the Agency of Original Jurisdiction (AOJ) should upon remand obtain all available and outstanding VA treatment records prior to December 1997 and since January 2005, including all clinical records associated with the Veteran's hospitalizations.  

Additionally, the Board finds that remand is also necessary to obtain a new VA examination.  The claims file shows that the Veteran has undergone several VA examinations, most recently in June 2006, to ascertain the severity of his service-connected PTSD and his employability.  More recently, his attorney submitted a copy of a January 2012 psychological evaluation describing and summarizing the Veteran's disability picture during the initial period of appellate review.  

Generally, the Board may not remand a claim to obtain a VA medical opinion solely to controvert otherwise uncontroverted medical evidence favoring a claimant.  See Mariano v. Principi, 17 Vet. App. 305 (2003); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, the Board may seek further evidentiary development even if a claimant has presented favorable, uncontroverted medical evidence if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision; the additional development must be undertaken in "an impartial, unbiased, and neutral manner."  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (citing Austin v. Brown, 6 Vet. App. 547, 553 (1994)).

Here, the Board finds that the evidence is not uncontroverted and is not sufficient to reach a fully informed decision.  Rather, the evidence of record before the Board contains conflicting evidence regarding the Veteran's PTSD disability picture and employability.  Moreover, although the private January 2012 psychological evaluation is fully favorable to the Veteran's claims and contains a comprehensive review of the available evidence, the psychologist made clear that his evaluation was based on "Review of VA Claim File In Its Entirety (1784 pages)."  As explained above, the Veteran's claims file does not contain all available evidence necessary to decide the case, including the SSA records.  This missing evidence indicates that the private psychologist's January 2012 evaluation may not have been based on a complete and accurate factual basis, which prevents the Board from determining the appropriate probative weight to assign to the psychologist's conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

Accordingly, the Board finds that remand is necessary to obtain a new VA examination, including a retrospective medical opinion regarding the severity of the Veteran's disability since the effective date for the award of service connection for PTSD in 1997.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Make as many attempts as are necessary to obtain all records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

2.  Obtain the Veteran's missing VA treatment records, including all clinical records prior to December 1997, and those since January 2005.  

3.  If, after making as many requests as are necessary to obtain the records identified in items 1 and 2, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA examination to determine the severity of the Veteran's PTSD since July 1997.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  This must include all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to address the following:

(a)  Describe and summarize the ongoing severity of the Veteran's service-connected PTSD since July 1997.  In doing so, the examiner is asked to consider the contemporaneous treatment records, medical examination reports, and lay statements, in addition to any evidence generated more recently, including a private psychological evaluation from January 2012.  The examiner is particularly asked to indicate whether the Veteran's PTSD resulted in either (1) occupational and social impairment with reduced reliability and productivity or (2) occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or (3) total occupational and social impairment, during any period(s) since July 1997.  

(b)  Provide an assessment of the current nature and severity of the Veteran's service-connected PTSD, including a report of all pertinent findings and an estimate of his Global Assessment of Functioning (GAF) Scale score.  

To the extent possible, the examiner should distinguish between any symptoms associated with the service-connected PTSD from any symptoms associated with a nonservice-connected psychiatric disorder(s), if found.  If the symptomatology cannot be distinguished, the examiner should explain why.  

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the contemporaneous medical records and lay assertions, as indicated above.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Arrange for the Veteran to undergo an appropriate VA examination(s) to ascertain whether his service-connected disability picture alone precluded him from performing all forms of substantially gainful employment at any point in time prior to September 1, 2004.    

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  This must include all relevant medical records - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Then, based on the examination results and record review, the examiner is asked to opine as to whether the Veteran's service-connected disability picture alone (i.e., without regard to the Veteran's nonservice-connected disabilities or the Veteran's age) was productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment at any point in time prior to September 1, 2004.  

In making this determination, the examiner is asked to consider all contemporaneous treatment records, medical examination reports, and lay statements, in addition to any evidence generated more recently, including a private psychological evaluation from January 2012.  

To the extent the Veteran is scheduled for multiple VA examinations to address this matter, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the contemporaneous medical records and lay assertions, as indicated above.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




